DETAILED ACTION
Acknowledgements
This office action is in response to the claims filed 06/21/2022.
Claims 1, 2 and 9-11 are amended. 
Claims 1-20 are pending.
Claims 1-20 have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Arguments
Applicant's arguments filed 06/21/2022 have been fully considered but they are not persuasive. 
101
101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite an additional element but the additional element does not integrate the judicial exception into a practical application. 
First, the recitation of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing the transaction information.
Secondly, the additional element is “generating, at the particular node server, a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity”, this goes towards the abstract idea in mitigating risk by assessing the trustworthiness of the transaction information. More specifically, according to the disclosure(¶ 79, 84, 159, 179, 202) “the trust score determination module 300 may generate scoring features for cryptocurrency addresses and generate one or more scoring models based on the scoring features and other data (e.g., labeled fraud data). In these implementations, the trust score determination module 300 may generate one or more local trust scores for blockchain addresses using one or more scoring models and the scoring features associated with the blockchain addresses… The consensus determination module 310 can generate a local trust score list 406 (“trust score list 406”) based on the local trust scores received from other nodes n block 1208, the scoring model generation module 1108 generates one or more scoring models based on the scoring features and other data (e.g., labeled fraud data).… The blockchain processing module 1102-2 can determine a variety of values based on the acquired blockchain data. The trust module 300 (e.g., the score generation module 1116) can use the determined values as scoring features for determining trust scores…For example, the trust module 300 may generate local trust scores using scoring functions (e.g., weighted scoring functions) and/or heuristic models that generate local trust scores according to rules.” From the disclosure, the score appear to be an assessment of values and be numerically based, which could be abstract dependent on the mathematical concepts/calculations or even that they can be done by the human mind. Therefore, the assessed additional element does not integrate the abstract idea into a practical application.
Additionally, the “consensus trust score” is described to be a summation of received scores. 
 Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of mitigating risk as performed by a generic computer. 
Dependent claims 2-9 and 11-19 provide descriptive language about the data stored in the ledger, they discuss the details of a smart contract ex. terms, fees etc., and the explanations of what the scores mean ex. thresholds.
Claims 10 and 20 discuss the receipt of the smart contract information.
The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. 
103
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. As described below, the claim(s) are/is directed to abstract idea(s), but there are no additional elements of the claim(s) that add sufficiently more to the abstract idea(s) to be permissible under 35 U.S.C. 101.

Subject Matter Eligibility Standard
When considering subject matter eligibility under 35 U.S.C. § 101, it must be determined whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter (101 Analysis: Step 1). Even if the claim does fall within one of the statutory categories, it must then be determined whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea) (101 Analysis: Step 2a(Prong 1), and if so, Identify whether there are any additional elements recited in the claim beyond the judicial exception(s), and evaluate those additional elements to determine whether they integrate the exception into a practical application of the exception. (101 Analysis: Step 2a (Prong 2). If additional elements does not integrate the exception into a practical application of the exception, claim still requires an evaluation of whether the claim recites additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception. If the claim as a whole amounts to significantly more than the exception itself (there is an inventive concept in the claim), the claim is eligible. If the claim as a whole does not amount to significantly more (there is no inventive concept in the claim), the claim is ineligible. (101 Analysis: Step 2b). 
The 2019 PEG explains that the abstract idea exception includes the following groupings of subject matter: a) Mathematical concepts b) Certain methods of organizing human activity and c) Mental processes
Analysis
In the instant case, claim 1 is directed to a method, and claim 11 is directed to an article of manufacture.

101 Analysis: Step 2a (Prong 1) – Identifying an Abstract Idea
The claims recite the steps of “acquiring, at a particular node server, blockchain data … generating, … a local node trust score… receiving, … a plurality of additional local trust scores… determining… a consensus trust score…  updating, …a distributed consensus ledger… distributing, …. the updated distributed consensus ledger monitoring … a blockchain ledger on the blockchain network for a contract trust request … and sending, to the blockchain network…, the consensus trust score ….” The claim recites an abstract idea that is directed towards certain methods of organizing human activity, in this case, mitigating risk by receiving transaction information, assessing the information for trustworthiness and updating the information in a ledger.

101 Analysis: Step 2a (Prong 2) – Identifying a Practical Application
 The claim does currently recite an additional element but the additional element does not integrate the judicial exception into a practical application. 
First, the recitation of a distributed ledger or blockchain does not preclude the claim from reciting an abstract idea as the blockchain recites functions of a generic computer component, such as storing the transaction information.
Secondly, the additional element is “generating, at the particular node server, a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity”, this goes towards the abstract idea in mitigating risk by assessing the trustworthiness of the transaction information. More specifically, according to the disclosure (¶ 79, 84, 159, 179, 202), “the trust score determination module 300 may generate scoring features for cryptocurrency addresses and generate one or more scoring models based on the scoring features and other data (e.g., labeled fraud data). In these implementations, the trust score determination module 300 may generate one or more local trust scores for blockchain addresses using one or more scoring models and the scoring features associated with the blockchain addresses… The consensus determination module 310 can generate a local trust score list 406 (“trust score list 406”) based on the local trust scores received from other nodes n block 1208, the scoring model generation module 1108 generates one or more scoring models based on the scoring features and other data (e.g., labeled fraud data).… The blockchain processing module 1102-2 can determine a variety of values based on the acquired blockchain data. The trust module 300 (e.g., the score generation module 1116) can use the determined values as scoring features for determining trust scores…For example, the trust module 300 may generate local trust scores using scoring functions (e.g., weighted scoring functions) and/or heuristic models that generate local trust scores according to rules.” From the disclosure, the score appear to be an assessment of values and be numerically based, which could be abstract dependent on the mathematical concepts/calculations or even that they can be done by the human mind. Therefore, the assessed additional element does not integrate the abstract idea into a practical application.
Additionally, the “consensus trust score” is described to be a summation of received scores. 
 Therefore, based on case law precedent, the claims are claiming subject matter similar to concepts already identified by the courts as dealing with abstract ideas. See Alice Corp. Pty. Ltd., 134 S.Ct. at 2356 (citing Bilski v. Kappos, 561, U.S. 593, 611 (2010)). Mere instructions to apply the exception using generic computer components and limitations to a particular field of use or technological environment do not amount to practical applications.

101 Analysis - Step 2b
Viewed as a whole, instructions/method claims recite the concept of mitigating risk as performed by a generic computer. 
Dependent claims 2-9 and 11-19 provide descriptive language about the data stored in the ledger, they discuss the details of a smart contract ex. terms, fees etc., and the explanations of what the scores mean ex. thresholds.
Claims 10 and 20 discuss the receipt of the smart contract information.

The method claims do not, for example, purport to improve the functioning of the computer itself. Nor do they effect an improvement in any other technology or technical field. Instead, the claims at issue amount to nothing significantly more than an instruction to apply the abstract idea using some unspecified, generic computer.  See Alice Corp. Pty. Ltd., 134 S.Ct. at 2360. Mere instructions to apply the exception using a generic computer component and limitations to a particular field of use or technological environment cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Conclusion
The claim as a whole, does not amount to significantly more than the abstract idea itself. This is because the claim does not affect an improvement to another technology or technical filed; the claim does not amount to an improvement to the functioning of a computer system itself; and the claim does not move beyond a general link of the use of an abstract idea to a particular technological environment. 
Accordingly, the Examiner concludes that there are no meaningful limitations in the claim that transform the judicial exception into a patent eligible application such that the claim amounts to significantly more than the judicial exception itself. 
Dependent claims do not resolve the deficiency of independent claims and accordingly stand rejected under 35 USC 101 based on the same rationale.
Dependent claims 2-10 and 12-20 are also rejected. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Narang et al. (US 2020/0012676) (“Narang”) and further in view of Tang et al. (CA2933407) (“Tang”).
Regarding claims 1, and 11, Narang discloses receiving, from two or more of the plurality of  node servers other than the particular node server, a plurality of additional local trust scores for the blockchain address, wherein each of the additional local trust scores is generated by a respective node server of the plurality of node servers (¶ 54, 56, 59, 82, 100, 140; claim 1;); 
Narang - the device receives the plurality of attribution responses from the plurality of nodes and computes a consensus attribution score based on the initial attribution score computed by the device and the re-computed attribution scores received from the plurality nodes… receiving a plurality of attribution responses from the plurality of nodes, each attribution response comprising a respective attribution score computed by the respective node based on the at least one metric (¶ 140; claim 1)

determining, at the particular node server, a consensus trust score based on the local node trust score and the plurality of additional local trust scores, wherein the consensus trust score indicates a consensus value for the local node trust score, the consensus value being based on a degree of consensus of local trust scores among the plurality of node servers (¶ 62, 108, 109, 113, 140-142; claim 1); 
Narang - the device receives the plurality of attribution responses from the plurality of nodes and computes a consensus attribution score based on the initial attribution score computed by the device and the re-computed attribution scores received from the plurality nodes… computing a consensus attribution score based on the plurality of respective attribution scores in the plurality of attribution responses; (¶ 140; claim 1)
  
updating, by the particular node server, a distributed consensus ledger with the consensus trust score, wherein the distributed consensus ledger is a distributed ledger (¶ 63, 68, 83, 142, 143, 151); 
Narang - Based on the outcome of the exception handling process, a new attribution score can be computed and registered in the master attribution ledger and/or communicated to the system participants... ; d) generating and/or updating trust badges based on an attribution score; e) updating permissions and/or role-based access control for the submitted work;  (¶ 68, 83)

distributing, by the particular node server, the updated distributed consensus ledger to at least several of the plurality of node servers(¶ 68, 80, 81, 92, 142); 
Narang - Based on the outcome of the exception handling process, a new attribution score can be computed and registered in the master attribution ledger and/or communicated to the system participants… the device may attribute the media data item to one or more rightsholders in an attribution database at 940, and may transmit a notification of the attribution to the plurality of nodes to do likewise. The attribution database may be the local copy of the attribution ledger kept by each device or node.  (¶ 68, 142)

monitoring, by the trust network, a blockchain ledger on the blockchain network for a contract trust request that specifies the blockchain address; and (Figure 10; ¶ 64, 68, ,77, 9, 81, 145, 147); 
Narang - with the receipt of a claim dispute request and the creation of a claim dispute record smart contract. The claim dispute request may identify one or more attribution claim that is disputed, (¶ 147)

sending, to the blockchain network and from the trust network, the consensus trust score for the blockchain address specified in the contract trust request (¶ 68, 77, 80, 81, 83, 92); 
Narang - Based on the outcome of the exception handling process, a new attribution score can be computed and registered in the master attribution ledger and/or communicated to the system participants. (¶ 68)

Narang does not disclose acquiring, at a particular node server of a plurality of node servers participating in a trust network, blockchain data for a blockchain address on a blockchain network, wherein the blockchain data includes a plurality of transactions for the blockchain address and wherein the blockchain network is operated separately from the trust network; generating, at the particular node server, a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity.

Tang teaches acquiring, at a particular node server of a plurality of node servers participating in a trust network, blockchain data for a blockchain address on a blockchain network, wherein the blockchain data includes a plurality of transactions for the blockchain address and wherein the blockchain network is operated separately from the trust network (Figure 3; Page 6, 7, 16, 17); 
Tang - A user wishing to obtain a score for a Bitcoin account inputs information containing a unique identifier of the account, typically a Bitcoin address or a hash of the address (310)…  The processor calculates the requested score with predetermined algorithms corresponding to the chosen score type (322, 326) and by -accessing the transaction history database or Blockchain of the Bitcoin (324) or a database derived from the Blockchain information (328).  (Page 6, 16, 17)


generating, at the particular node server, a local node trust score for the blockchain address based on the blockchain data for the blockchain address, wherein the local node trust score indicates a likelihood that the blockchain address is involved in fraudulent activity (Page 6, 7,  15-17, 19); 
Tang - Calculation (322) is initiated by receipt of a request for a score calculation (340) with the request comprising information relating to an account identifier, and optionally a score type and an output format (342)… Once a score is generated, the server computers (602) return the score to the electronic interface device for subsequent return to the client computing device.   (Page 6, 7, 15-17)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Narang (¶ 5), which teaches “computing at least one metric based on the media data item; transmitting an attribution request comprising the at least one metric to a plurality of nodes of the media management system” and Tang (Page 6), which teaches “a user wishing to obtain a score for a Bitcoin account inputs information containing a unique identifier of the account, typically a Bitcoin address or a hash of the address (310)” in order to provide a means for creating trust in transactions in correlation with blockchain networks (Tang; Page 1-4).
Regarding claims 2 and 12, Narang discloses providing, at the particular node server, a smart contract configured to execute on the blockchain network, wherein the smart contract is configured to generate the contract trust request (¶ 76, 83, 84, 86, 90, 91; claim 15, 16).
Regarding claims 3 and 13, Tang discloses wherein the smart contract is configured to receive the consensus trust score for the blockchain address when the smart contract is executing on the blockchain network (P.g. 6, 7, 9, 10, 13, 18).    
Regarding claims 4 and 14, Narang discloses wherein the smart contract includes a sender address on the blockchain network, the blockchain address, a contract trust threshold, and a transaction amount to be sent from the sender address to the blockchain address, and wherein the smart contract executing on the blockchain network is configured to: compare the consensus trust score to the contract trust threshold (¶ 71, 86, 90; claim 9); determine whether the blockchain address is sufficiently trustworthy based on the comparison(¶ 82, 90) ; send the transaction amount to the blockchain address when the blockchain address is sufficiently trustworthy(¶ 86, 141-145); and send the transaction amount to the sender address when the blockchain address is not sufficiently trustworthy(¶ 86, 141-145).  
Regarding claims 5 and 15, Narang discloses wherein the smart contract executing on the blockchain network is configured to: determine that the blockchain address is sufficiently trustworthy when the consensus trust score is greater than the contract trust threshold; and determine that the blockchain address is not sufficiently trustworthy when the consensus trust score is not greater than the contract trust threshold (¶ 71, 82, 83, 93, 141-145).  
Regarding claims 6 and 16, Narang discloses wherein the smart contract is configured to receive the contract trust threshold while executing on the blockchain network (¶ 76, 82, 90; claim 9).  .  
Regarding claims 10, and 20, Tang teaches receiving, at the particular node server, an address of the smart contract executing on the blockchain network, wherein monitoring the blockchain ledger comprises scanning for activity on the blockchain ledger associated with the address of the executing smart contract (Page 6, 8, 11, 17).  
Claims 7-9 and 17-19 are rejected under 35 U.S.C. 103 as being unpatentable over Narang et al. (US 2020/0012676) (“Narang”), in view of Tang et al. (CA2933407) (“Tang”) and further in view of Park et al. (2018/0027001) (“Park”).
Regarding claims 7 and 17, Narang discloses wherein the smart contract specifies for the consensus trust score (¶ 82, 83, 85, 86, 90).  Neither Narang nor Tang a trust fee amount. Park teaches a trust fee amount (¶ 61, 64, 65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Narang, Tang and Park in order to provide a means for managing consumer risk and personal data (Park; ¶ 2-4, 27, 28).
Regarding claims 8 and 18, Narang discloses wherein the smart contract is configured to on the blockchain network (¶ 76, 83, 84, 86, 90, 91; claim 15, 16).  Park teaches pay the trust fee amount for the consensus trust score by sending funds to a trust fee payment address (¶ 61, 64, 65).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Narang, Tang and Park in order to provide a means for managing consumer risk and personal data (Park; ¶ 2-4, 27, 28).
Regarding claims 9 and 19, Park teaches verifying, at the particular node server, that the trust fee amount has been paid to the trust fee payment address (¶ 61, 64, 65).  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Undisclosed Applications, ex. 16/429,562, 16/295,153 etc. (double patenting)
Ronca (20150363783)
Rampton (20170270527)
EP 3633964 – generate a reputation score and the blockchain is updated with the score. 
Caldera (2018/089789) (“Caldera”)- teaches smart contracts and trust scores.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ILSE I IMMANUEL whose telephone number is (469)295-9094.  The examiner can normally be reached on Monday-Friday 9:00 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NEHA PATEL can be reached on 571-270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ILSE I IMMANUEL/Primary Examiner, Art Unit 3685